12:01 PM                            SEVEN STARS Doc
                                                ON THE
06/10/19
                              Case 19-17544-RBR     18 HUDSON    CORP.Page 1 of 2
                                                       Filed 06/11/19
Accrual Basis                                            Profit & Loss
                                                   January through May 2019
                                                               Jan - May 19

    Ordinary Income/Expense
            Income
                Sales
                       Sales Admissions                          362,960.43
                       Sales Charge Backs                          -1,062.51
                       Sales Drink Vending and RL                  4,861.00
                       Sales Grip Socks Income                    50,154.95
                       Sales Groupon Income                       18,836.73
                       Sales Hurricane and Massage                 2,261.80
                       Sales LocBox Income                         1,572.31
                       Sales Refunds                                 242.89
                Total Sales                                      439,827.60
            Total Income                                         439,827.60
            Cost of Goods Sold
                Purchases Food and Drinks                         13,524.79
                Purchases Paper & Party Supply                     2,557.77
                Socks                                             17,587.71
            Total COGS                                            33,670.27
        Gross Profit                                             406,157.33
            Expense
                Advertising, Marketing, & Promo
                       Face Paint Marketing Promo                    700.00
                       Graphic Artist Marketing                    1,592.70
                       Marketing Supplies (glow Items)             1,734.66
                       National Advertising Fund                   1,820.77
                       Social Media & TV Marketing                 5,112.53
                       Special Events Marketing Sup                1,768.82
                       Sponsorship                                   400.00
                Total Advertising, Marketing, & Promo             13,129.48
                Automobile Expense
                       Fuel                                            8.94
                       Tolls                                          11.37
                       Automobile Expense - Other                     10.00
                Total Automobile Expense                              30.31
                Bank Service Charges
                       Merchant Fees                               9,122.56
                       Bank Service Charges - Other                  589.28
                Total Bank Service Charges                         9,711.84
                Cash Over/Short                                      718.62
                County Sales Tax for Rent                          1,562.09
                Dues & Subscriptions                               4,622.24
                Employee Incentives                                2,368.79
                Filing Fee                                           550.00
                Franchise Fee (Royalty)                            8,501.60
                Insurance Expense




                                                                                    Page 1 of 2
12:01 PM                           SEVEN STARS Doc
                                               ON THE
06/10/19
                             Case 19-17544-RBR     18 HUDSON    CORP.Page 2 of 2
                                                      Filed 06/11/19
Accrual Basis                                         Profit & Loss
                                                   January through May 2019
                                                               Jan - May 19

                       Liability Insurance                         2,359.50
                       Insurance Expense - Other                   9,253.88
                 Total Insurance Expense                          11,613.38
                 Meals and Entertainment                             268.43
                 Outside Services                                  3,245.02
                 Payroll Exp-Leased Employees                    135,550.34
                 Postage & Delivery                                   86.28
                 Professional Fees
                       Accounting                                  4,150.00
                       Bookkeeping                                 2,022.50
                       Legal Fees                                 20,200.00
                       Payroll Processing Fees                     4,476.95
                 Total Professional Fees                          30,849.45
                 Property Tax                                     11,539.81
                 Rent Expense                                    156,212.15
                 Repairs and Maintenance
                       R&M Building                                  158.95
                       R&M Trampoline & Equipment                  1,058.14
                 Total Repairs and Maintenance                     1,217.09
                 Sales Tax                                           105.15
                 Sales Tax for Rent                                8,904.11
                 Security                                          1,152.16
                 Supplies
                       Consumable Supplies                           136.97
                       Janitorial Supplies                           646.24
                       Office Supplies                               905.88
                       Other Supplies                              1,415.36
                 Total Supplies                                    3,104.45
                 Telephone Expense                                 1,492.08
                 Uniforms                                             45.10
                 Utilities                                        10,341.80
                 Workers Comp                                      1,498.65
             Total Expense                                       418,420.42
    Net Ordinary Income                                           -12,263.09
    Other Income/Expense
        Other Income
             Interest Income                                           1.43
             Other Income                                             60.00
        Total Other Income                                            61.43
    Net Other Income                                                  61.43
Net Income                                                        -12,201.66




                                                                                   Page 2 of 2
